 

Exhibit 10.1

 

AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDMENT, dated as of November 6, 2007, between GuruNet Israel Ltd., f/k/a
Atomica Israel Technologies Ltd., an Israeli corporation (the “Company”) and
Robert S. Rosenschein, an individual (“Employee”), amends that certain Amended
and Restated Employment Agreement first entered into between the Company and
Employee as of the 1st day of January, 2002 and subsequently amended and
restated as of January 8, 2004 (the “Employment Agreement”).

 

1.                                       Pursuant to this Amendment, the parties
agree to amend the Employment Agreement as follows:

Subsection 6(d)(ii) (“TREATMENT OF STOCK OPTIONS”) of the Employment Agreement
is hereby deleted in its entirety and replaced with the following

 (d)(ii) If the Company terminates the Employee without cause pursuant to this
Section, the Board of Directors shall take the necessary steps so that the
period during which the Employee shall be permitted to exercise his options to
purchase shares of common stock of the Parent in accordance with the Parent’s
employee stock option plan(s) as in effect from time to time (the “Options”),
shall be extended to the shorter of (a) one (1) year from the effective date of
his termination or (b) the expiration date of the options.

2.                                       The effective date of this Amendment
shall be the date first written above.

3.                                       Terms used in this Amendment but not
defined herein will have the respective meanings ascribed to such terms in the
Employment Agreement.  In the event of any conflict between the terms of this
Amendment and the terms of the Employment Agreement, this Amendment shall
control.  Except as modified by this Amendment, the Employment Agreement shall
remain in full force and effect.

 

AGREED AND ACCEPTED:

 

AGREED AND ACCEPTED:

 

 

 

Robert S. Rosenschein

 

GuruNet Israel Ltd.

 

 

 

Signature:

/s/ Robert S. Rosenschein

 

Signature:

/s/ Steven Steinberg

 

 

 

 

 

 

 

Name: Steven Steinberg

 

 

 

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 